      Case 4:18-cr-00115 Document 198 Filed on 05/18/20 in TXSD Page 1 of 1
                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                           UNITED STATES DISTRICT COURT                       May 18, 2020
                            SOUTHERN DISTRICT OF TEXAS                     David J. Bradley, Clerk

UNITED STATES OF AMERICA                     §
                                             §
VS.                                          §                 CRIMINAL ACTION NO.
                                             §                           4:18-CR-115
RODOLFO RUDY DELGADO                         §

                                         ORDER

      The parties are hereby ORDERED to make no further filings concerning Defendant’s

Emergency Motion for Compassionate Release (Doc. #191).

      It is so ORDERED.


      May 18, 2020                       _____________________________________
                                         _____
                                            _ ____________ __________
      Date                                    Honorable
                                         The Honorab             H. Ben
                                                     blee Alfred H  Bennett
                                         United States District Judge
